Appeal by defendant, as limited by her motion, from three sentences of the Supreme Court, Kings County, all imposed June 8, 1978, upon her conviction of three counts of robbery in the second degree, upon her pleas of guilty, the sentences being concurrent terms of imprisonment of 4Vz to 9 years, as a second felony offender. Sentences modified, on the law and as a matter of discretion in the interest of justice, by vacating the adjudication that defendant is a second felony offender and reducing the sentences to concurrent terms of imprisonment of 0 to 3 years. As so modified, sentences affirmed. The District Attorney concedes that defendant was improperly sentenced as a second felony offender. Accordingly, we have reduced the sentences to conform to the court’s initial promise when the pleas were entered. Margett, J. P., O’Connor, Weinstein and Thompson, JJ., concur.